MEMORANDUM **
Jose Luis Altamirano-Vargas appeals the judgment of conviction following a bench-trial, and his sentence for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Altamirano-Vargas contends that the district court should have determined that his significantly reduced mental capacity could be used as a defense to the general intent crime of illegally reentering the United States following deportation. Altamirano-Vargas’s claim is precluded by this court’s controlling precedent. See Pena-Cabanillas v. United States, 394 F.2d 785, 790 (9th Cir.1968) (deciding that illegal reentry is a general intent crime, which does not require the government to prove that defendant knew he was not entitled to enter the country without the permission of the Attorney General); see also United States v. Leon-Leon, 35 F.3d 1428, 1432-33 (9th Cir.1994) (finding irrelevant the defendant’s reasonable belief that he had *937permission to reenter the United States with respect to a conviction under § 1326).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.